Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to amendment filed on 05-12-2021. Claims 1 and 8 have been amended.   Claims 1-8 are pending.    

Continued Examination Under 37 CFR 1.114
3.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05-12-2021 has been entered. 

Terminal Disclaimer
4. The terminal disclaimer filed on 01-27-2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT. 8,995,685 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

5.    Claims 1-8 are allowed over prior art record.


6.  The following is an examiner's statement of reasons for allowance:

The applicant's amendment, filed on 05-12-2021 have been carefully reviewed with updated search. Consequently, reasons for allowance of claims 1-8 are set forth in according to the applicant's amendment state on pages 4-6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

                                                                 Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Ball et al. (US PAT. 7,831,054) is cited to show other related APPARATUS, SYSTEMS AND METHODS FOR BUFFERING OF MEDIA CONTENT.

8.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 



	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M (SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 09-03-2021